Citation Nr: 0931665	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
(MS).

2. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.

3. Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August and September 2004 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2006, a Travel Board hearing was held at the RO 
conducted by the undersigned Veterans Law Judge.  At the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO. 38 C.F.R. §§ 
19.37, 20.1304 (2008).  A transcript of the hearing has been 
associated with the claims file.  

In May 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA) in the matter 
of service connection for MS.

The issue of entitlement to a rating in excess of 10 percent 
for patellofemoral syndrome of the right knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The competent evidence is at least in equipoise in 
showing that the Veteran's MS became manifest to a degree of 
10 percent or more within 7 years of the date of separation 
from service.  

2.  The service-connected patellofemoral pain syndrome of the 
left knee is principally manifested by complaints of pain and 
grinding, with objective findings of full range of extension 
and flexion from 0 to 140 degrees, crepitus, and without x-
ray evidence of degenerative joint disease or arthritis or 
objective evidence of instability. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, MS was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected patellofemoral pain 
syndrome of the left knee have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a VCAA notice letters were sent to the Veteran in 
February 2004, May 2004, June 2004, and March 2006.  The 
Board acknowledges that these letters do not meet the 
requirements of Vazquez-Flores.  Thus, the notice in this 
case is deemed deficient.  In this regard, VCAA notice errors 
are presumed prejudicial unless VA shows that the error did 
not affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case the November 
2005 statement of the case set forth the diagnostic criteria 
for the disability at issue and also included the provisions 
of 38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
March 2006 Dingess letter apprised the Veteran of the need to 
show the nature and symptoms of her condition and the impact 
of her disability on her employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support her claim, including the impact of 
her disability on her daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Indeed, in the 
present case the Veteran demonstrated actual knowledge of 
what was needed to support her claim as reflected in her 
statements.  For example, in her October 2004 notice of 
disagreement, she explained how her disability affected her 
daily life by noting that she was unable to stand for long 
periods of time, that she was in constant pain, and that she 
has to take pain medication on a regular basis.  

Based on the above, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.  In sum, adequate notice was provided to 
the Veteran prior to the transfer and certification of her 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the appeal has been obtained.  The 
Veteran was afforded two VA examinations for her knee 
disabilities.  The record includes her service treatment 
records and post service treatment records.  The Veteran has 
been afforded a hearing.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

I. Entitlement to Service connection for MS 

In statements on file, that Veteran argues that her multiple 
sclerosis originated in service.  She maintains that her 
initial MS symptoms were manifested during, or approximate 
to, her period of active duty in 1995 when she began 
experiencing blurry distant vision, which improved thereafter 
with prescribed eye glasses.  She maintains that the blurry 
vision returned several years later and finally returned 
permanently in 2003 with her diagnosis of MS and optic 
neuritis.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  In addition, certain chronic disease, including 
multiple sclerosis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within a prescribed period of time following separation from 
active duty even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the case of 
multiple sclerosis, this disorder must have become manifest 
to a degree of 10 percent or more within 7 years of the date 
of separation from service.  38 C.F.R. § 3.307(a) (3).

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Facts and Analysis 

After considering all the evidence of record, including 
service treatment records, post-service treatment records, 
the Veteran's own credible testimony, and a recently obtained 
VA medical opinion, the Board finds that the evidence is at 
least in relative equipoise as to whether the Veteran's MS 
was incurred in-service, or manifested to a compensable 
degree within the applicable presumptive period.  See 38 
U.S.C.A. § 5107; Gilbert, supra. 

Indeed, the contemporaneous service treatment records and 
early post-service medical records show physical complaints 
and objective findings suggestive of MS.  These records 
reveal that in March 1995 the Veteran presented to a naval 
optometry facility with complaints of decreased visual 
acuity/blurry vision.  She was prescribed corrective 
glasses/contact lenses.  The service treatment records also 
reflect numerous complaints of leg pain/weakness, although 
such symptomatology has been largely attributed to the 
Veteran's service connected patellofemoral syndrome. 

In November 1995, approximately three months after her 
separation from service, the Veteran was afforded a C & P 
examination for her reported vision problems.  The Veteran 
was seeking service connection for myopia at that time.  The 
VA eye examination noted that the Veteran had reported 
decreased vision earlier that year and that she was 
subsequently prescribed prescription lenses.  The symptoms, 
at least historically, were related to myopia.  However, it 
does not appear from the records that any neurological 
testing was conducted at that time, and no other significant 
complaints or findings relating to the Veteran's vision were 
noted. 

In December 1996, VA clinical records showed that the Veteran 
complained of eye soreness; glasses did not improve the 
symptomatology.  In May 1998, VA clinical records revealed 
complaints of weakness and numbness radiating down both legs; 
no diagnosis was provided at that time. 

In July 2003, the Veteran again complained of persistent 
blurry vision and eye pain.  In October 2003, she was treated 
at VA eye clinic for a refractive error.  She complained of 
transient blurring of her vision which cleared spontaneously 
in the right eye, but remained blurry in the left.  She again 
noted eye soreness and numbness/weakness in the lower 
extremities.  In November 2003, the Veteran was seen for a 
neurology consultation and probable optic neuritis.  An MRI 
conducted at that time revealed multifocal demyelinating 
process, compatible with multiple sclerosis.  

Clearly, the evidence outlined above provides a current 
diagnosis of MS.  However, the question for consideration 
here is whether the in-service and post-service complaints of 
blurry vision (subsequently diagnosed as optic neuritis) and 
lower extremity weakness/numbness were early manifestations 
of MS, and if so, whether such manifestations can be 
considered to have been present in-service, and/or during the 
seven year period after her separation from the service.  

In weighing the evidence of record the Board notes that while 
the Veteran is not competent make a medical diagnosis or to 
relate a medical disorder to a specific cause, she is 
competent to report symptoms observable to a lay person.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, the Veteran has provided testimony as to her 
continuity of symptomatology since service.  Indeed, she 
testified that the blurry vision has been continuous, on and 
off, since her initial in-service eye evaluation in 1995, and 
has persisted to the present time.  She is competent to 
report such symptomatology.  Moreover, the Board finds that 
the Veteran's testimony is credible and consistent with the 
medical evidence of record. See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

With respect to the medical evidence, the Board obtained a 
VHA medical advisory opinion in May 2009 specifically for the 
purpose of addressing whether the Veteran's MS had its onset 
during service.  The neurologist reported that the rationale 
for his opinion was based on a through review of the 
Veteran's VA medical records.  He opined that it was at least 
as likely as not that the MS had its onset during active 
service from August 1993 to August 1995, and within 7 years 
of her separation.  He further opined that it was at least as 
likely as not that the visual symptomatology and numbness 
reported in 1998, as well as the visual complaints in 1995 
and 1996, were manifestations of MS.  
The Board finds that the VHA opinion, secured by the Board 
and supporting the Veteran's claim, is highly probative 
evidence in the matter at hand. Given the recognized 
expertise of the opinion provider, references to evidence 
which reflect familiarity with the entire record, and the 
explanation of the rationale, the Board finds the VHA opinion 
persuasive.  Resolving any remaining reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
for MS is warranted.

The Board acknowledges that there is a VA medical opinion of 
record which found that the Veteran's likely onset of MS was 
in July 2003, a little less than eight years after the 
Veteran's separation from service.  The September 2008 VA 
examiner attributed the Veteran's blurry vision and lower 
extremity tingling to a March 2003 motor vehicle accident.  
She further opined that since the MS symptoms started after 
separation from service, the MS was less likely as not caused 
by service.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this vein, the Board finds the September 2008 VA 
opinion to be of little probative value for several reasons.  
First, the examiner provided no rationale as to the July 2003 
date of onset.  While it is true that VA clinical records 
reflect complaints of blurry vision in July 2003, VA records 
also show similar complaints in March 2003.  It is unclear 
why the examiner attributed the blurry vision symptomatology 
to a motor vehicle accident in March 2003, but in July 2003, 
attributed the same symptomatology to MS.  Secondly, the 
examiner entirely failed to address whether the in-service 
complaints of decreased vision could have been an early 
manifestation of the MS-related optic neuritis.  She also did 
not address the Veteran's reported eye problems in 1996, 
and/or her noted lower extremity weakness in 1998.  For all 
of these reasons, the Board finds the VA examiner opinion 
regarding the onset of MS to be unpersuasive.  

In sum, the record contains evidence that indicates that the 
Veteran was first diagnosed with MS in 2003, nearly 8 years 
after service; evidence that the first neurological 
manifestations (i.e., blurry vision, optic neuritis, and 
lower extremity weakness/numbness) of MS occurred in 1995 and 
1996; evidence that such symptoms have been relatively 
continuous since service, as based on the Veteran's credible 
testimony; evidence of a favorable VHA medical advisory 
opinion; and a medical opinion that is not favorable to the 
Veteran's claim, but which the Board finds to be unpersuasive 
for the reasons outline above.   

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Therefore, based on the above, the Board finds that the 
evidence is in equipoise as to whether the Veteran currently 
has MS that had its onset to a compensable degree within 
seven years of her discharge from service.  Consequently, 
reasonable doubt is resolved in favor of the Veteran and 
service connection for MS is granted.

II. Entitlement to a Rating In Excess of 10 Percent for 
Patellofemoral Pain Syndrome of the Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

Finally, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability. A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint. 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation. Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion. 
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a Veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the Veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the Veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating. In the alternative, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a Veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Analysis

In correspondence received December 2003, the Veteran raised 
a claim of entitlement to an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee.  
Throughout the rating period on appeal, the Veteran's knee 
disability is evaluated as 10 percent disabling pursuant to 
Diagnostic Codes 5257-5024.  The Veteran contends that the 
evaluation currently assigned does not appropriately reflect 
her current disability picture.  In particular, she asserts 
that she has constant knee pain and swelling; that she cannot 
stand for long periods of time; and that she has to take pain 
medication on a regular basis.  

Again, the Board notes that the Veteran's left knee 
disability is currently rated under hyphenated Diagnostic 
Codes 5257-5024.  As noted above, Diagnostic Code 5257, 
provides that knee impairment is to be rated on findings of 
subluxation or lateral instability.  Diagnostic Code 5024 
provides that tenosynovitis is to be rated on limitation of 
motion of affected parts.  Limitation of the leg is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension, respectively.  

In applying the law to the existing facts, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for the left knee disability under the provisions of 
Diagnostic Code 5257.  The medical evidence of record 
establishes that the left knee is stable, with no evidence of 
lateral instability or subluxation.  

Specifically, the April 2004 VA examination report indicates 
that the left knee was essentially stable, and Lachman's and 
McMurray's tests were negative.  Mild crepitus was noted.  
The Veteran did display an antalgic gait, favoring the right 
lower extremity.  There were no signs of locking pain, 
effusion, or subluxation.  X-ray of the knee joints revealed 
no abnormalities.  Subjectively, the Veteran complained of 
constant bilateral knee pain, with a gradual worsening of 
such symptomatology over the last 8 or 9 years.  The Veteran 
did not require an assistive device in order to walk, nor did 
she report any incidents of falling, or the knees otherwise 
giving out on her.  The diagnosis was patellofemoral pain 
syndrome of both knees, no change.  

The September 2008 VA examination report also indicates that 
the Veteran's left knee is stable.  In particular, the 
examiner found that there was no evidence of medial or 
lateral joint line tenderness; no evidence of instability; 
and Lachman's, McMurray's, and anterior/posterior drawer 
tests were all negative. The Veteran demonstrated full range 
of flexion and extension, although increased pain, fatigue, 
and incoordination was noted with repetitive use.  The 
examiner was unable to assess the Veteran's gait due to 
clonus of the right leg.  Subjectively, she continued to 
complain of worsening pain, but in particular, with the right 
knee.  The pertinent diagnosis was bilateral patellofemoral 
syndrome.  The examiner opined that the Veteran was 
experiencing worsening pain in the left knee, and that such 
pain, combined with her MS symptomatology, was significantly 
impacting her quality of life.  

Based upon the aforementioned objective findings, the Board 
concludes that an evaluation in excess of 10 percent for 
instability of the left knee is not warranted under 
Diagnostic Code 5257 since there is no evidence of moderate 
instability or subluxation of the left knee.  Moreover, the 
consideration of additional functional limitation due to 
factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion. See Johnson v. Brown, 
9 Vet. App. 7 (1996).

With respect to the component of the rating designated under 
Diagnostic Code 5024, the range of motion and functional 
findings, as discussed fully below, do not demonstrate a 
disability picture commensurate with the next higher 20 
percent rating based on limitation of flexion/extension of 
the left knee.  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the Veteran's left knee 
disability.

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the Veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  
Again, the VA General Counsel has held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

In the present case, there is no x-ray evidence of arthritis.  
To the contrary, x-rays taken in conjunction with the April 
2004 and September 2008 VA examination reports were normal.  
Therefore, a separate rating for arthritis through 
application of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not 
appropriate here.

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the left leg, the Veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, the medical findings do not establish 
loss of flexion or extension to a compensable degree.  
Indeed, the April 2004 VA examination report indicates that 
extension and flexion of the left knee was from 0 to140 
degrees.  Notably, this is considered full range of motion.  
See 38 C.F.R. § 4.71, Plate II.  Similarly, the September 
2008 VA examination report indicates that extension and 
flexion was from 0 to 140 degrees.  There is no evidence of 
flexion of the left knee limited to 45 degrees which must be 
shown for a compensable rating under Diagnostic Code 5260.  
Moreover, there is no evidence of limitation of extension of 
the left knee. Thus, a compensable disability evaluation 
under both Diagnostic Code 5260 and Diagnostic Code 5261 is 
not warranted.  Accordingly, assignment of additional 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here.

In reaching the above conclusions, the Board has 
appropriately considered additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this vein, the 
Board acknowledges the Veteran's complaints of constant left 
knee pain reported at the time of the Veteran's VA 
examinations.  The Veteran further reported complaints of 
left knee pain at her July 2006 hearing before the 
undersigned.  She currently uses a motorized wheelchair.  She 
explained that her knee bothered her whenever she stood up 
from the chair.  She also reported difficulty with weight-
bearing and stability.  She indicated that she took anti-
inflammatory medications and Tramadol for pain management.  

Despite the complaints noted above, the objective medical 
evidence of record does not support the assignment of 
additional disability due to pain, weakness, fatigability, 
weakness, or incoordination.  For example, the April 2004 VA 
examination report indicates that there was no evidence of 
pain on motion in the left knee.  There was no evidence of 
edema, effusion, warmth, or ankylosis.  There was no 
additional limitation of motion.  The Veteran reported that 
she did not have any incapacitating episodes of pain or 
functional impairment, and she stated that her left knee 
disability did not interfere with her employment.  

Similarly, the September 2008 VA examination report indicates 
that there was no atrophy, swelling, redness, or effusion 
associated with the left knee.  There was demonstrated 
tenderness over the patella, but no medial or lateral joint 
line tenderness was shown.  Although she demonstrated full 
range of motion, there was some increased 
pain/fatigue/incoordination with repetitive use of the left 
knee.  The Veteran reported that she did not have flare-ups, 
but cold weather increased her pain.  Overall, however, there 
is no showing of additional functional limitation such as to 
conclude that the Veteran's disability picture is most nearly 
approximated by the next-higher 20 percent rating under 
either Diagnostic Code 5260 or 5261.  

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for the Veteran's left knee disability for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for the left knee disability is not warranted.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.





ORDER

Entitlement to service connection for MS is granted.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee is denied.


REMAND

The Veteran also seeks a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.  The record 
indicates that a more comprehensive examination is needed to 
appropriately evaluate the right knee disability, to include 
consideration of her service-connected MS (and its 
neurological complications), her subjective complaints of 
pain and functional loss, and her inability to straighten the 
right leg.  See VA Examination dated September 2008; see also 
VA Clinical Notes, dated June to November 2008. 

The Board notes that in September 2008, the Veteran underwent 
a compensation and pension examination for evaluation of her 
right knee disability.  Significantly, the examiner was 
unable to assess instability, range of motion, and Deluca 
factors due to violent, tonic/clonic movement of the right 
knee/leg, which were elicited even with the slightest 
manipulation.  Essentially, the examiner was unable to 
properly evaluate the right knee disability due to frequent 
spasms, uncontrollable movements, and related neurological 
symptomatology.  Moreover, while right lower patellar and 
Achilles reflexes were tested, the examination did not 
contain a full motor/neurological evaluation.  

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability. 38 C.F.R. § 3.327(a).  In light of 
the foregoing, more definitive findings as to the multiple 
sclerosis and its neurological impact on the service-
connected right knee must be ascertained; furthermore, to 
whatever extent possible, findings as to functional loss, 
instability, and range of motion must also be determined upon 
reexamination of the Veteran's the right knee.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  

The Board again acknowledges that the previous VA examiner 
was unable to fully assess the right knee disability for 
instability, range of motion, and other findings per Deluca.  
However, in the interest of fairness to the Veteran, the 
Board finds that another attempt should be made to evaluate 
the Veteran's right knee disability in light of both 
neurological and orthopedic complications, as further 
outlined in the REMAND portion below. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the 
appropriate VA examination(s) to determine 
the current level of impairment of the 
right knee.  The claims folder must be 
made available to the examiner for review.

The examiner is asked to describe the 
following, to whatever extent possible: 
recurrent subluxation or lateral 
instability; range of motion in degrees of 
flexion and extension; and, the examiner 
must offer specific findings as to 
whether, during the examination, there is 
objective evidence of any functional loss 
due to pain, weakness, or fatigue, if 
feasible, in additional degrees of loss of 
flexion or extension (again, if feasible). 

The examiner must distinguish, to the 
extent possible, the symptoms and/or 
degree of impairment due to the Veteran's 
service-connected multiple sclerosis.  If 
no such distinction can be made, the 
examiner should so state.

The examiner is requested to provide a 
rationale for any opinions provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.  
Moreover, if an opinion cannot be rendered 
in response to these questions, please 
explain why this is not possible or 
feasible.

To facilitate making these important 
determinations the claims file must be 
made available for a review of the 
Veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of her prior April 
2004 and September 2008 VA examinations.

2. Then readjudicate the claim for a 
higher rating for the right knee 
disability in light of the additional 
evidence.  If VA examination of the right 
knee again yields no results, the RO 
should review and readjudicate based on 
the evidence of record.  If this claim is 
not granted to the Veteran's satisfaction, 
prepare another SSOC and send it to her 
and her representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of these claims.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


